       

cx
6. DISTRICT

   

C

Q “OURS

 
 

  

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)

bscully@ipcounselors.com a AF a’ ne Q
Danielle S. Yamali (DY 4228) i 4 CV tad & 3
dfutterman@ipcounselors.com — ~ ™ °
EPSTEIN DRANGEL LLP

60 East 42"! Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391 JUDGE TORRES

NOV 15 7ei8

  

 

 

 

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40" Floor
New York, New York 10165
Telephone: = (212)873-0250
Facsimile: (646)395-1585 en
Attorneys for Plaintiff ae
Off-White LLC

UNITED STATES DISTRICT COURT =
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,
CIVIL ACTION No.

Plaintiff

Vv.

 

ALINS, ANTONY ARCHIBALD, CHAIRUIY,
CRAVELOOK, DORYN_LEB, DUOLU,
DWARM, DYMA STORE, FANXIAOPENG,
HYPEBEAST CO., JIAHU MALL, KEITH
KNOWLES (STORE), KICKSIXSTORE,
KIWBOOD, LANFOO, LANZHX, LUQUANQUS,
MIEDAING, NIS INDUSTRIES, PAGCOME,
QCOVER, RADU'S STORE, REANYST,
REAYOUS, SAKA LAKA, SAWYUE,
SHENZHENSHIXUESHANHUANBAOKEJTYOU
XIANGONGSI, SUNNIYU, THE SOPRANOS and
Le; OUTDOOR PRODUCTS,

FILED UNDER SEAL

Defendants

 

 
On this day, the Court considered Plaintiff's Application to Temporarily File Under Seal
and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated
with the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: |) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Virgil Abloh and Brieanne Scully and exhibits attached thereto under
seal for a period of one (1) week, or until further order by the Court.

It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the
Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.

f
SIGNED this / feos of Cott e200, at eel )
Cb, / UNITED STATES DISTRICT JUDGE

Paes, ©. }

 

 
